Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on January 4, 2022 for patent application 17/066,028 filed on October 8, 2020.


Claims 1-5 and 7-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Pub. No.: US 2016/0127759) in view of Noble et al. (Pat. No.: US 9,208,548).
a method comprising: generating, by a computing system, a first fingerprint of a first portion of media content and a second fingerprint of a second portion of the media content, wherein the first fingerprint is different from the second fingerprint (Fig. 5, elements 51 and 54; Fig. 2, element 130, paras. [0073]-[0075]. “The fingerprint may be extracted by one of various related art algorithms.” Jung’s fingerprint extractor 130 generates fingerprints.); determining, by the computing system, that the first portion of media content and the second portion of the media content lack a threshold extent of similarity with each other (Fig. 5, paras. [0032], [0096] and [0097]. As shown in figure 5, the same object moving across a screen is determined to be within a threshold of similarity (“Same” below elements 52 and 53), while a new object is beyond a threshold extent of similarity (“New” below element 54)); responsive to determining the first portion and the second portion lack the threshold extent of similarity with each other, transmitting, by the computing system, a fingerprint associated with the second portion of the media content to a content identification server to identify the second portion of the media content (Fig. 4, paras. [0084]-[0093]; Fig. 1, elements 300a-300d, paras. [0060]-[0063]); and performing an action based on an identified second portion of the media content (para. [0090]; “…and receive information about the target object from the server 200 (operation S440). Herein, the server 200 may transmit basic information about the content together with the object information;” Fig. 8, elements 80 and 81, para. [0105]).
Although Jung determines that the first portion of media content and the second portion of the media content lack a threshold extent of similarity with each other, as shown above, it could be argued that Jung does not explicitly disclose that such a determination is made based on the first fingerprint being different from the second fingerprint by a predefined tolerance. However, in analogous art, Noble discloses that “a number of other approaches can be used to determine how similar two images or image patches/portions are,” wherein “[t]he result can be a value between 0 and 1, and the result can be used to indicate a percent similarity of the two images. The result can be compared to a predetermined threshold, where in some embodiments, the threshold indicates a level of acceptable similarity. For example, a result above 85 percent can be used to indicate that the images are similar,” and “the level of similarity can be determined using perceptual hash algorithms. Perceptual hash algorithms describe a class of comparable hash functions, and one or more features in an image can be used to generate a distinct (but not unique) fingerprint, and these fingerprints can be compared. For example, the fingerprints determined in the image portion can be compared to the fingerprints of the image patch to determine the level of similarity between the images (col. 6, ln. 16-49).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to allow for determining that the first portion of media content and the second portion of the media content lack a threshold extent of similarity with each other based on the first fingerprint being different from the second fingerprint by a predefined tolerance. This would have produced predictable and desirable results, in that it would allow for a well-known technique for determining similarity and difference between images to be implemented.
Regarding claim 2, the combination of Jung and Noble discloses the method of claim 1, and further discloses further comprising receiving the media content from a receiver connected to the computing system (Jung, Fig. 14, element 160, para. [0151]).
the method of claim 1, and further discloses wherein the computing system receives the first portion before receiving the second portion (Jung, Fig. 5, elements 51-54).
Regarding claim 4, the combination of Jung and Noble discloses the method of claim 1, and further discloses wherein (i) the first portion is a program segment and the second portion is a commercial, (ii) the first portion is a first commercial and the second portion is a second commercial that is different from the first commercial, (iii) the first portion is a commercial and the second portion is a program segment, or (iv) the first portion is a first program segment and the second portion is a second program segment that is different from the first program segment (Jung, Fig. 5, elements 51 and 54, para. [0113]. As segment 51 of Jung in figure 5 is different from segment 54, and based on the descriptions in paragraph [0113], it is axiomatic that segment 51 could represent a program or a commercial, and that segment 54 could represent a program or a commercial, and thus that any of the scenarios (i) through (iv) in this claim could be met by the disclosure of Jung.).
Regarding claim 7, the combination of Jung and Noble discloses the method of claim 1, and further discloses wherein determining that the first portion and the second portion lack a threshold extent of similarity with each other further comprises determining, by a trained classifier of the computer system, that the first portion and the second portion lack a threshold extent of similarity with each other (Jung, paras. [0031] and [0032]. The algorithms used can be described as a trained classifier.).
Regarding claim 12, the combination of Jung and Noble discloses the method of claim 1, and further discloses further comprising: presenting, via a user interface of the computer system, the second portion of media content, and wherein taking action based on the identified second portion of media content comprises causing supplemental content to be presented in conjunction with the second portion of media content being presented by the user interface of the computer system (Jung, Fig. 8, elements 80 and 81, para. [0105]).
Regarding claim 14, the combination of Jung and Noble discloses the method of claim 1, and further discloses wherein the media content is video content (Jung, Fig. 14, paras. [0153]-[0156]).
Regarding claim 15, Jung discloses a non-transitory computer-readable medium having stored thereon program instructions executable by a processor of a computing system for causing the computing system to perform acts comprising: processing received media content, wherein the media content comprises a first portion and a second portion (Fig. 5, Fig. 14, elements 152 and 153, paras. [0153]-[0156]); generating a first fingerprint of the first portion of the media content and a second fingerprint of the second portion of the media content, wherein the first fingerprint is different from the second fingerprint (Fig. 5, elements 51 and 54; Fig. 2, element 130, paras. [0073]-[0075]. “The fingerprint may be extracted by one of various related art algorithms.” Jung’s fingerprint extractor 130 generates fingerprints.); determining that the first portion of the media content and the second portion of the of media content lack a threshold extent of similarity with each other (Fig. 5, paras. [0032], [0096] and [0097]. As shown in figure 5, the same object moving across a screen is determined to be within a threshold of similarity (“Same” below elements 52 and 53), while a new object is beyond a threshold extent of similarity (“New” below element 54)); responsive to determining that the first portion and the second portion lack the threshold extent of similarity with each other, transmitting the generated fingerprint to a content identification server to identify the second portion of the media content (Fig. 4, paras. [0084]-[0093]; Fig. ; and causing performance of an action based on an identified second portion of the media content (para. [0090]; “…and receive information about the target object from the server 200 (operation S440). Herein, the server 200 may transmit basic information about the content together with the object information;” Fig. 8, elements 80 and 81, para. [0105]).
Although Jung determines that the first portion of media content and the second portion of the media content lack a threshold extent of similarity with each other, as shown above, it could be argued that Jung does not explicitly disclose that such a determination is made based on the first fingerprint being different from the second fingerprint by a predefined tolerance. However, in analogous art, Noble discloses that “a number of other approaches can be used to determine how similar two images or image patches/portions are,” wherein “[t]he result can be a value between 0 and 1, and the result can be used to indicate a percent similarity of the two images. The result can be compared to a predetermined threshold, where in some embodiments, the threshold indicates a level of acceptable similarity. For example, a result above 85 percent can be used to indicate that the images are similar,” and “the level of similarity can be determined using perceptual hash algorithms. Perceptual hash algorithms describe a class of comparable hash functions, and one or more features in an image can be used to generate a distinct (but not unique) fingerprint, and these fingerprints can be compared. For example, the fingerprints determined in the image portion can be compared to the fingerprints of the image patch to determine the level of similarity between the images (col. 6, ln. 16-49).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to allow for determining that the first portion of media content and the second portion of the media content lack a threshold extent of similarity with each other 
Regarding claim 16, the combination of Jung and Noble discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein in receiving the media content, the instruction code is executable by the processor to cause the computing system to perform acts comprising: receiving the media content from a receiver connected to the computing system (Jung, Fig. 14, element 160, para. [0151]).
Regarding claim 18, the combination of Jung and Noble discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the instruction code is executable by the processor to cause the computing system to perform further acts comprising: presenting, via a user interface of the computing system, the second portion of the media content, and wherein taking action based on the identified second portion of the media content comprises causing supplemental content to be presented in conjunction with the portion of the media content being presented by the computing system (Jung, Fig. 8, elements 80 and 81, para. [0105]).
Regarding claim 19, Jung discloses a computing system configured for performing a set of acts comprising: a communication interface (Fig. 14, element 110); a processor (Fig. 14, element 140); and a non-transitory computer-readable medium (Fig. 14, element 190) having stored thereon program instructions that upon execution by the processor, cause performance of a set of acts comprising: receiving, via the communication interface, media content, wherein the media content comprises a first portion and a second portion (Fig. 5, ; generating a first fingerprint of the first portion of the media content and a second fingerprint of the second portion of the media content, wherein the first fingerprint is different from the second fingerprint (Fig. 5, elements 51 and 54; Fig. 2, element 130, paras. [0073]-[0075]. “The fingerprint may be extracted by one of various related art algorithms.” Jung’s fingerprint extractor 130 generates fingerprints.); determining that the first portion and the second portion lack a threshold extent of similarity with each other (Fig. 5, paras. [0032], [0096] and [0097]. As shown in figure 5, the same object moving across a screen is determined to be within a threshold of similarity (“Same” below elements 52 and 53), while a new object is beyond a threshold extent of similarity (“New” below element 54)); responsive to determining that the first portion of the media content includes the threshold extend of non-substantive media content, transmitting the fingerprint to a content identification server to identify the second portion of the media content (Fig. 4, paras. [0084]-[0093]; Fig. 1, elements 300a-300d, paras. [0060]-[0063]); and performing an action based on the identified second portion of the media content (para. [0090]; “…and receive information about the target object from the server 200 (operation S440). Herein, the server 200 may transmit basic information about the content together with the object information;” Fig. 8, elements 80 and 81, para. [0105]).
Although Jung determines that the first portion of media content and the second portion of the media content lack a threshold extent of similarity with each other, as shown above, it could be argued that Jung does not explicitly disclose that such a determination is made based on the first fingerprint being different from the second fingerprint by a predefined tolerance. However, in analogous art, Noble discloses that “a number of other approaches can be used to determine how similar two images or image patches/portions are,” wherein “[t]he result 
Regarding claim 20, the combination of Jung and Noble discloses the computing system of claim 19, and further discloses wherein the computing system is connected to a receiver and is configured to receive the media content from the receiver (Jung, Fig. 14, element 160, para. [0151]).


Claims 5, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Pub. No.: US 2016/0127759) in view of Noble et al. (Pat. No.: US 9,208,548), and further in view of Chung (Pub. No.: US 2006/0190976).
Regarding claim 5, the combination of Jung and Noble discloses the method of claim 1, but does not explicitly disclose wherein determining that the first portion of the media content and the second portion of the media content lack the threshold extent of similarity with each other further comprises determining that the first portion includes a threshold extent of non-substantive media content. However, in analogous art, Chung discloses that a program start detecting unit can determine that a broadcast program which is received in real time changes to a new broadcast program if a video period of a black screen and an audio period of no sound are simultaneously detected for a predetermined time (Fig. 3, element 28, para. [0027]), wherein a black screen with no sound can be seen as non-substantive content. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jung and Noble to allow for determining that the first portion of the media content and the second portion of the media content lack the threshold extent of similarity with each other to further comprise determining that the first portion includes a threshold extent of non-substantive media content. This would have produced predictable and desirable results, in that it would allow for additional techniques to be used to determine that the first and second portions are different from each other, which could increase the degree of accuracy with which such a determination is made.
Regarding claim 8, the combination of Jung, Noble and Chung discloses the method of claim 5, and further discloses wherein the media content is video content and wherein determining that the first portion includes a threshold extent of non-substantive media content comprises determining that the first portion includes a threshold extent of substantially black video content (Chung, Fig. 3, element 28, para. [0027]. This claim is rejected on the same grounds as claim 5.).
Regarding claim 9, the combination of Jung, Noble and Chung discloses the method of claim 5, and further discloses wherein determining that the first portion includes a threshold extent of non-substantive media content further comprises determining, by a trained classifier of the computer system, that the first portion includes a threshold extent of non-substantive media content (Jung, paras. [0031] and [0032]. The algorithms used can be described as a trained classifier.).
Regarding claim 10, the combination of Jung, Noble and Chung discloses the method of claim 5, and further discloses further comprising generating the fingerprint associated with the second portion of the media content responsive to determining that the first portion of the media content includes the threshold extend of non-substantive media content (Chung, Fig. 3, element 28, para. [0027]. This claim is rejected on the same grounds as claim 5.).
Regarding claim 11, the combination of Jung, Noble and Chung discloses the method of claim 10, and further discloses wherein generating the fingerprint associated with the second portion of the media content and transmitting the fingerprint to the content identification server to identify the second portion of the media content both occur proximate a time of the determining that the first portion of the media content includes the threshold extend of non- substantive media content (Any time can be seen as “proximate a [given] time,” and thus this claim is rejected on the same grounds as claim 10.).
Regarding claim 17, the combination of Jung and Noble discloses the non-transitory computer-readable medium of claim 15, but does not explicitly disclose wherein in determining that the first portion and the second portion lack the threshold extent of similarity with each other, the instruction code is executable by the processor to cause the computing system to perform further acts comprising: determining that the first portion of the media content includes a threshold extent of non-substantive media content. However, in analogous art, Chung discloses that a program start detecting unit can determine that a broadcast program which is received in real time changes to a new broadcast program if a video period of a black screen and an audio period of no sound are simultaneously detected for a predetermined time (Fig. 3, element 28, para. [0027]), wherein a black screen with no sound can be seen as non-substantive content. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jung and Noble to allow for in determining that the first portion and the second portion lack the threshold extent of similarity with each other, the instruction code is executable by the processor to cause the computing system to perform further acts comprising determining that the first portion of the media content includes a threshold extent of non-substantive media content. This would have produced predictable and desirable results, in that it would allow for additional techniques to be used to determine that the first and second portions are different from each other, which could increase the degree of accuracy with which such a determination is made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Pub. No.: US 2016/0127759) in view of Noble et al. (Pat. No.: US 9,208,548), and further in view of Matsuura et al. (Pub. No.: US 2006/0015902).
the method of claim 1, but does not explicitly disclose wherein taking action based on the identified second portion of media content comprises recording presentation of the identified second portion of media content for use in a media content ratings system. However, in analogous art, Matsuura discloses a device containing “a content ID generation section for generating a content identifier to identify contents; … a viewing-and-listening history storage section for storing content viewing-and-listening history data; … a viewing-and-listening history recording section for specifying viewing-and-listening date and time from a content viewing-and-listening operation extracted by the operation input analysis section 22 and recording the specified viewing-and-listening date and time and a content identifier generated by the content ID generation section 24 in a group as viewing-and-listening history data in the viewing-and-listening history storage section (Fig. 3, para. [0071]), wherein it would be obvious to only note the programming into a viewing history after the programming had been identified. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jung and Noble to allow for wherein taking action based on the identified second portion of media content comprises recording presentation of the identified second portion of media content for use in a media content ratings system. This would have produced predictable and desirable results, in that it would allow for the content identification process utilizing the fingerprints to also be used to track and record and viewing history of a user, which is a well-known undertaking in the art that allows for content providers and advertisers to determine what programming is actually being watched by users.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Noble.


Conclusion
Claims 1-5 and 7-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 25, 2022